                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JOHN SLOAN,                                   )
                                                    Civil Action No. 2: 16-cv-1182
                                               )
             Plaintiff,                        )
                                                    United States District Judge
                                               )
                                                    Nora Barry Fischer
 v.                                            )
                                               )
 PA DEPT. OF CORRECTIONS, SCI-                 )             Nora Barry Fischer
 MERCER, SUPERINTENDENT                        )
 THOMPSON, CAPT. SULLENBERGER,                 )
 MR. BOGGS, MR. BROMLEY,                       )
 MR. DELLORSO, MS. BOAL, MR.                   )             United States Magistrate Judge
 WOODS, MS. ENGSTROM, CORRECT                  )             Cynthia Reed Eddy
 CARE SOLUTIONS,                               )
 MR. RICHARD ELLERS, DR. SCOTT                 )
 SCOTT MORGAN, AND MS. KAREN                   )
 FEATHER,                                      )
                                               )
        Defendants.                            )



                                            ORDER

       AND NOW, this 17th day of December, 2018, for the reasons set forth in the

accompanying Memorandum Opinion it is hereby ORDERED, ADJUDGED, AND

DECREED as follows:

       (1)     The Report and Recommendation (ECF No. 109) filed on October 25, 2018, by

Magistrate Judge Cynthia Reed Eddy is ADOPTED as the opinion of the Court.                    It is

ORDERED that the Motion for Summary Judgment filed by the DOC Defendants (ECF No. 93)

is GRANTED in its entirety based on Plaintiff’s failure to exhaust his administrative remedies.

       (2)     The Report and Recommendation (ECF No. 110) filed on October 25, 2018, by

Magistrate Judge Cynthia Reed Eddy is ADOPTED as the opinion of the Court.                    It is



                                                1
ORDERED that the Motion for Summary Judgment filed by the Medical Defendants (ECF No.

97) is GRANTED as to Plaintiff’s constitutional claims.

       (3)     It is further ORDERED that Plaintiff’s state law claims brought against the

Medical Defendants are dismissed without prejudice for want of jurisdiction.

       It is further ORDERED that the Clerk of Court mark this case closed.

       AND it is further ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Appellate Rules of Appellate Procedure.



                                                     BY THE COURT:

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     United States District Judge


cc:    JOHN SLOAN
       KH 0937
       SCI Mercer
       801 Butler Pike
       Mercer, PA 16137
       (via U.S. First Class Mail)

       All Counsel of Record
       (via ECF electronic notification)




                                                 2
